DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statements filed 26 February 2021, 9 March 2021, 13 April 2021, 2 November 2021, 14 January 2022, and 8 March 2022 have been fully considered by Examiner.  Annotated copies are included with the present Office Action.  The Information Disclosure Statement of 14 January 2022 has blank citations lined through, since it is not clear if the error is Applicant skipping spaces in the form or Applicant neglecting to fill in reference information.  Also, Examiner notes that there are three Non-Patent Literature references included with the filing on 14 January 2022 that are not cited in an IDS.  The titles of the uncited references are “Optimal Visual Representation”, “Real-time Point Cloud Compression”, and “Three-Dimensional Point-Cloud Plus Patches: Towards Model-Based Image Coding in the Cloud”.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 21-27 and 29-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 10-14 and 19 of U.S. Patent No. 10,939,129.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
	Claims 21-24 of the Application recite a “non-transitory computer-readable medium storing program instructions that, when executed by one or more processors, cause the one or more processors to:” perform, respectively the methods of claims 10-13 of the Patent.  Such a non-transitory computer-readable medium storing program causing one or more processors to execute instructions of a method is old, well-known and expected in the art, and would have been obvious to one of ordinary skill in the art as an effective means of performing a method based in digital processing of digital data.  Claims 25, 26, 27 and 29 of the Application further limit claim 24 of the Application with the limitations recited in claims 4, 5, 8 and 14 of the Patent, respectively, and are therefore also obvious variants.
	Claims 30-34 of the Application recite a “device, comprising: a memory storing program instructions; and one or more processors, wherein the program instruction, when executed on or across the one or more processors, cause the one or more processors to:” perform, respectively, the methods of claims 10-14 of the Patent.  Such a generalized computing device executing the instructions of a method is old, well-known and expected in the art, and would have been obvious to one of ordinary skill in the art as an effective means of performing a method based in digital processing of digital data.
	Claims 35 and 40 of the Application include the features of the system of claim 1 of the Patent, and are therefore obvious variants.  Claims 36, 37, 38 and 39 of the Application further limit the claimed subject matter in the manners recited in claims 2, 3, 14 and 19 of the Patent, respectively.
	For the above reasons, claims 21-27 and 29-40 of the Application are obvious over claims 1-5, 8, 10-14 and 19 of U.S. Patent No. 10,939,129.

Allowable Subject Matter
6.	Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 21-27 and 29-40 are rejected above over non-statutory obviousness-type double patenting, but otherwise distinguish over the prior art.
	The closest prior art discovered is the combination of the combination of Fleureau (US-2020/0154137), Chou (US-2017/0347100), Karlinsky (US-2018/0330504), Dore (US-2019/0371051), and Chou (Chou, Philip A.; Pavez, Eduardo; de Queiroz, Ricardo L.; and Ortega, Antonio, "Dynamic Polygon Clouds: Representation and Compression for VR/AR", ARXIV ID: 1610.00402, Published 3 October 2016).  However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches any of the pending claims, either in a single reference or in an obvious combination of references.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616